Title: From George Washington to Edward Carrington, 28 May 1798
From: Washington, George
To: Carrington, Edward

 

Dear Sir,
Mount Vernon 28⟨th⟩ May 1798

The present dangerous crisis of public affairs, makes one anxious to know the Sentiments of our citizens in different parts of this Commonwealth; and no one ha[vin]g better opportunities to form an opinion of the central part thereof, than yourself—this will be my apology for giving you the trouble of a letter at this time.
Several Counties above the Blue ridge have come forward with warm addresses, & strong professions of support. From Norfolk two meetings, one good the other bad, have their proceedings detailed in the Gazettes. Meetings have taken place in a few of the middle Counties, with unpromising results; and an invitation was given for one, in Davis’s Paper of the ⟨15⟩th to be held in Richmond, but I have heard nothing more concerning it. Let not any enquiries or gratifications of mine, interfere with your more important concerns; the devotion of a moment or two, of leisure, will suffice for, Dear Sir Yr Affecte & Obedt Servt

Go: Washington

